Citation Nr: 0321480	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  02-04 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for status post 
arthroscopic repair for medial meniscus and anterior cruciate 
ligament tear, left knee, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
November 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating determination 
of the San Diego Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDING OF FACT

The veteran failed, without good cause, to report for a 
September 2001 VA medical examination scheduled in connection 
with his claim for an increased rating for status post 
arthroscopic repair for medial meniscus and anterior cruciate 
ligament tear, left knee.


CONCLUSION OF LAW

The claim for a rating in excess of 10 percent for status 
post arthroscopic repair for medial meniscus and anterior 
cruciate ligament tear, left knee, is denied.  38 C.F.R. 
§ 3.655 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the September 2000 rating 
determination and the April 2002 SOC informed the appellant 
of the information and evidence needed to substantiate this 
claim.  Furthermore, in an August 2001 letter, the RO 
informed the veteran of the VCAA.  It specifically notified 
the veteran of VA's duty to assist him in obtaining evidence 
about his claim, what the evidence had to show to establish 
entitlement, what the veteran could do to help with his 
claim, what the veteran could expect from the RO, what was 
expected from the veteran, and where to contact VA if he had 
any questions.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded a VA 
examination in May 2000.  Moreover, in response to 
information received from the veteran following the May 2000 
VA examination, the RO scheduled the veteran for an 
additional VA examination on September 6, 2001.  Notification 
of the examination was sent to the veteran's last known 
address in August 2001.  The veteran did not appear for the 
scheduled examination and has offered no reason for his 
failure to appear.  Thus, VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

Governing regulation provides that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. 
§ 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  An original claim is 
defined as an initial formal application on a form prescribed 
by the Secretary.  38 C.F.R. § 3.160(b).  

A review of the record demonstrates that the RO granted 
service connection for status post arthroscopic surgery for 
medial meniscus repair and anterior cruciate ligament tear 
and assigned a 10 percent disability evaluation in a February 
1995 rating determination.  

In March 2000, the veteran requested an increased evaluation 
for his service-connected left knee condition.  

The veteran was afforded a VA examination in May 2000.  

In an October 2000 letter, the veteran's private physician, 
F. K., M.D., indicated that the veteran had ongoing pain in 
his left knee which precluded normal work and any kind of 
physical activity.  He reported that clinically, the veteran 
had crepitus to the knee and some ligamentous laxity 
suggesting a positive drawer sign.  

In his October 2000 notice of disagreement, the veteran 
requested that he be scheduled for another VA examination.  

In a December 2000 statement in support of claim, the veteran 
indicated that he was unable to run or exercise in any 
worthwhile manner due to the instability and pain he felt in 
his left knee when trying to do so.  He stated that he had 
tried to rehabilitate the knee but that it continued to cause 
him pain.  He noted that his knee was constantly swollen and 
that he would sometimes wake up from the pain at night.  He 
further indicated that it had severely limited his career 
options in the field of law enforcement.  He reported that 
his left knee was constantly stiff and aching.  

As noted above, the veteran was scheduled for a VA 
examination in September 2001 and failed to report.  He has 
not submitted any reason for his failure to report.  

The Court has held that § 3.655 mandates that where a veteran 
fails without good cause to report for an examination 
necessary to evaluate a claim for increase, the claim must be 
denied.  Engelke v. Gober, 10 Vet. App. 396, 399 (1997).

In a case such as this, where additional development is 
required to determine entitlement to increased benefits, the 
veteran may not passively sit by under circumstances where 
his cooperation is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran failed to report for a VA examination 
and he has provided no reasons for his decision.  In such a 
situation, the Board has no alternative but to deny the 
veteran's claim as provided under the regulatory provisions 
of 38 C.F.R. § 3.655.  Accordingly, the appropriate 
disposition of the veteran's claim of entitlement to an 
increased evaluation for service-connected status post 
arthroscopic repair for medial meniscus and anterior cruciate 
ligament tear, left knee, is denial of the claim due to his 
failure to report for the September 2001 VA examination 
without providing good cause for failure to appear.

For the reasons and bases discussed in detail above, the 
claim of entitlement to an increased evaluation for status 
post arthroscopic repair for medial meniscus and anterior 
cruciate ligament tear, left knee, is denied.


ORDER

An evaluation in excess of 10 percent for status post 
arthroscopic repair for medial meniscus and anterior cruciate 
ligament tear, left knee, is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

